 EXHIBIT 10.34 

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE JULY 3, 2018.

 

PIVOT PHARMACEUTICALS INC.

(FORMERLY KNOWN AS NEUROKINE PHARMACEUTICALS INC.)

 

10.00% SENIOR SECURED CONVERTIBLE DEBENTURE DUE MARCH 2, 2019

 



DEBENTURE

CERTIFICATE NUMBER: CD-1

 

PRINCIPAL AMOUNT: CDN$2,500,000



 

PIVOT PHARMACEUTICALS INC. (formerly known as Neurokine Pharmaceuticals Inc.), a
corporation incorporated under the laws of British Columbia (the “Borrower”),
for value received, hereby acknowledges itself indebted and promises to pay to
or to the order of Investor Company ITF 5J5636 Anson Investments Master Fund LP,
77 Bloor Street West, 3rd Floor, Toronto, Ontario M5S 1M2 as nominee for Anson
Investments Master Fund LP (hereinafter referred to as the “Lender” or the
“Debentureholder”), the principal amount of two million five hundred thousand
dollars ($2,500,000) (the “Principal Amount”) in lawful money of Canada in the
manner hereinafter provided at the foregoing address of the nominee, or at such
other place or places as the Lender may designate by notice in writing to the
Borrower, on March 2, 2019, or such earlier date as the Principal Amount may
become due and payable (the “Maturity Date”), and to pay interest to the Lender
on the Principal Amount outstanding from time to time owing hereunder to the
date of payment as hereinafter provided, both before and after maturity or
demand, default and judgment.

 

The Debentureholder has the right, from time to time and at any time on or prior
to 5:00 p.m. (Eastern Standard time) on the earlier of the Business Day (as
defined herein) immediately preceding (i) the Maturity Date, and (ii) the date
fixed for redemption of this Debenture in accordance with terms hereof, to
convert all or any portion of the outstanding Principal Amount into Common
Shares (as defined herein), at a price equal to the Conversion Price (as defined
herein), subject to adjustment in certain events. Beginning on the date that is
four months plus one day following the Closing Date (as defined herein), if, for
any 20 consecutive VWAP Days (as defined herein), the VWAP (as defined herein)
of the Common Shares on the Exchange (as defined herein) is greater than $2.50,
the Borrower has the right to require the Debentureholder to convert all but not
less than all of the Principal Amount then outstanding under this Debenture at
the Conversion Price on not less than 30 days’ notice. Notwithstanding the
foregoing, the Borrower shall not be permitted to force conversion of the
Debenture if the Common Shares issuable upon such conversion will be subject to
restrictions on resale in Canada.

 

Unless the Lender exercises the conversion rights attached to this Debenture or
the Borrower exercises the Accelerated Conversion Right (as defined herein), the
Principal Amount owing, or the portion of the principal amount which has yet to
be converted, together with any accrued and unpaid interest owing thereon and
all other amounts now or hereafter payable hereunder (collectively, the
“Obligations”) shall be due and payable on the Maturity Date in accordance with
the terms hereof. This Debenture is issued subject to the terms and conditions
appended hereto as Schedule A. To further ensure the repayment of the Principal
Amount and the interest thereon as provided in this Debenture, the Subsidiaries
(as defined herein) have agreed to guarantee the obligations of the Borrower set
out herein and shall, concurrent with the execution and delivery of this
Debenture by the Borrower, execute and deliver the form of guarantee and
confirmation substantially in the form appended hereto as Schedule B.

 

IN WITNESS WHEREOF, the Borrower has caused this Debenture to be executed by a
duly authorized officer.

 

DATED for reference this 2nd day of March, 2018.

 

PIVOT PHARMACEUTICALS INC.

 

 

 

 

By:

/s/ Patrick Frankham

 

 

 

Authorized Signatory

 

 

(See terms and conditions attached hereto)

 

 

   



 

Schedule A – Terms and Conditions for 10.00% Senior Secured Convertible
Debenture

 

ARTICLE 1 – INTERPRETATION

 

Section 1.1 Definitions

 

In this Agreement:

 

(1) “Accelerated Conversion Right” means the right attached to this Debenture
which permits the Borrower to require the Debentureholder to convert the
Principal Amount, or any portion thereof, into Common Shares in accordance with
Article 4;

 

(2) “Accelerated Issue Date” has the meaning attributed thereto in Section
4.2(2);

 

(3) “Agro-Biotech Acquisition” means the proposed acquisition of Agro-Biotech
Inc. by the Borrower pursuant to the terms disclosed by the Borrower by way of
press release on February 22, 2018;

 

(4) “Business” means the business of the Borrower, being the development and
commercialization of therapeutic pharmaceuticals and nutraceuticals as well as
drug delivery platform technologies;

 

(5) “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in Toronto, Ontario or Vancouver, British Columbia,
Canada are authorized by law to close;

 

(6) “Canadian Securities Laws” means the Securities Act (Ontario) and the
securities laws of any other province or territory of Canada, if applicable, and
the rules, regulations and policies of any Canadian securities regulatory
authority administering such securities laws, as the same shall be in effect
from time to time;

 

(7) “Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with the accounting standards applicable to such lessee;

 

(8) “Capital Reorganization” has the meaning attributed thereto in Section
4.3(j);

 

(9) “Change of Control” means

 

(a) any transaction (whether by purchase, merger or otherwise) whereby a person
or persons acting jointly or in concert directly or indirectly acquires the
right to cast, at a general meeting of shareholders of the Borrower, more than
50% of the votes attached to the Common Shares that may be ordinarily cast at a
general meeting;

 

(b) the Borrower’s amalgamation, consolidation or merger with or into any other
person, any merger of another person into the Borrower, unless the holders of
voting securities of the Borrower immediately prior to such amalgamation,
consolidation or merger hold securities representing 50% or more of the voting
control or direction in the Borrower or the successor entity upon completion of
the amalgamation, consolidation or merger; or

 

(c) any conveyance, transfer, sale lease or other disposition of all or
substantially all of the Borrower’s and the Borrower’s subsidiaries’ assets and
properties, taken as a whole, to another arm’s length Person;

 

(10) “Change of Control Notice” has the meaning attributed thereto in Section
3.3;

 

(11) “Closing Date” means March 2, 2018;

 

(12) “Common Shares” means the common shares in the capital of the Borrower or
the common shares of the continuing corporation or other resulting issuer formed
as a result of a Merger;

 



  A-1

   



 

(13) “Conversion Date” has the meaning attributed thereto in Section 4.1;

 

(14) “Conversion Price” means $1.74 per Common Share, subject to adjustment in
certain events in accordance with the terms hereof;

 

(15) “Conversion Right” has the meaning attributed thereto in Section 4.1;

 

(16) “Current Market Price” of the Common Shares at any date, means the weighted
average of the sale prices per Common Share at which the Common Shares have
traded on the Exchange or, if the Common Shares are not listed on any stock
exchange, then on the over-the-counter market, for any 20 consecutive trading
days selected by the Borrower commencing not later than 45 trading days and
ending no later than five (5) trading days before such date; provided, however,
if such Common Shares are not traded during such 45 day period for at least 20
consecutive trading days, the simple average of the following prices established
for each of 20 consecutive trading days selected by the Borrower commencing not
later than 45 trading days before such date:

 

(a) the average of the bid and ask prices for each day on which there was no
trading, and

 

(b) the closing price of the Common Shares for each day that there was trading,

 

or in the event that at any date the Common Shares are not listed on the
Exchange or on the over-the-counter market, the current market price shall be as
determined by the directors of the Borrower or such firm of independent
chartered accountants as may be selected by the directors of the Borrower,
acting reasonably, and in good faith in their sole discretion; for these
purposes, the weighted average price for any period shall be determined by
dividing the aggregate sale prices during such period by the total number of
Common Shares sold during such period.

 

(17) “Credit Documents” means this Debenture, and all other security and/or
guarantees granted by the Borrower and the Subsidiaries, or any other Person
from time to time in favour of the Debentureholder, as security for the
Borrower’s obligations, including, without limitation, each general security
agreement granted by the Subsidiaries, or any of them, in favour of the
Debentureholder and each guarantee granted by the Subsidiaries, or any of them,
in favour of the Debentureholder;

 

(18) “Debentureholders” means, collectively, the holders of the Debentures;

 

(19) “Debentures” means this senior secured convertible debenture and any other
debentures substantially on the same terms as this debenture issued by the
Borrower under the Offering;

 

(20) “dividend paid in the ordinary course” has the meaning attributed thereto
in Section 4.3(g);

 

(21) “Escrow Agreement” means the escrow agreement entered into among the
Lender, the Borrower and McMillan LLP, as escrow agent, in respect of the
interest on the Principal Amount outstanding under this Debenture on terms
reasonably acceptable to the Lender;

 

(22) “Event of Default” has the meaning attributed thereto in Section 7.1;

 

(23) “Exchange means the Canadian Securities Exchange or such other stock
exchange in Canada as approved by the holders of the Debentures, on which the
Common Shares are principally traded;

 

(24) “Indebtedness” has the meaning attributed thereto in Section 7.1;

 

(25) “Interest Payment Date” means the last day of March, June, September and
December in each year commencing on March 31, 2018, as well as the Maturity
Date, and the date on which this Debenture is redeemed or converted, whichever
is earlier;

 



  A-2

   



 

(26) “Issue Date” has the meaning attributed thereto in Section 4.2;

 

(27) “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property of such Person;

 

(28) “Make-Whole Amount” means an amount payable in cash equal to 50% of the
interest payments that would have been made in respect of the Principal Amount
outstanding under the Debenture if the Debenture is: (a) repaid, exchanged or
converted pursuant to a Change of Control or Merger, or (b) redeemed pursuant to
additional financing, if the Principal Amount remained outstanding from such
date until the Maturity Date;

 

(29) “Maturity Date” means March 2, 2019;

 

(30) “Merger” means any transaction (whether by way of arrangement,
amalgamation, merger, transfer, sale or lease) whereby all or substantially all
of the Borrower's assets would become the property of any other Person, or, in
the case of any such arrangement, amalgamation or merger, of the continuing
corporation or other entity resulting therefrom;

 

(31) “Offering” means the offering of Debentures up to a maximum aggregate
principal amount of $5,000,000 to be issued and sold by the Borrower, as
announced in the Borrower’s press release dated February 27, 2018;

 

(32) “Per Share Cost” has the meaning attributed thereto in Section 4.3(b);

 

(33) “Permitted Acquisition” means, with respect to any Person, any transaction
by which such Person acquires as a going concern the business of, or all or
substantially all of the assets of any corporation or other business entity or
division thereof or any other person, whether through purchase of assets,
purchase of shares or other equity interests, amalgamation, merger, joint
venture or otherwise, but in each case only if:

 

(a) no Event of Default is continuing on the date of the acquisition or would
occur as a result of such acquisition;

 

(b) the Person or Persons from whom the acquisition is made are at arm’s length
to such Person;

 

(c) the relevant business is related to the strategic objectives of the business
carried on by such Person; and

 

(d) the aggregate purchase price (including associated expenses) for the
acquisition does not exceed the fair market value of such business,

 

it being agreed by the Borrower and the Lender that the proposed Agro-Biotech
Acquisition shall constitute a “Permitted Acquisition” for the purposes of this
Debenture;

 

(34) “Permitted Encumbrance” has the meaning attributed thereto in Section
6.2(b);

 

(35) “Permitted Secured Debt” means, with respect to the Borrower or the
Subsidiaries, any Secured Debt of the Borrower or the Subsidiaries that:

 

(a) is existing at the date hereof; and

 

(b) is owing by the Subsidiaries to the Borrower or to another wholly-owned
subsidiary of the Borrower; and



  A-3

   



 

(c) is incurred or assumed by the Borrower or the Subsidiaries in connection
with the purchase of real or personal property in the ordinary course of the
Borrower’s or the Subsidiaries’ business, provided that the applicable Lien
extends only to such property and its proceeds, and secures an amount not
exceeding the purchase price of such property; or

 

(d) is a Capital Lease obligation of the Borrower or the Subsidiaries,
including, without limitation, any indebtedness incurred for the purchase or
lease of specifically identified equipment, for which a purchase money security
interest (as defined in the Personal Property Security Act (Ontario) or
comparable legislation of another Canadian jurisdiction) is granted;

 

(36) “Permitted Share Issuance” means the issuance by the Borrower of Common
Shares in connection with the following:

 

(a) as consideration for a Permitted Acquisition;

 

(b) exercise or conversion of currently outstanding convertible securities and
conversion of the Debentures; and

 

(c) issuance of stock options or the exercise of stock options currently
outstanding or to be issued in accordance with the Borrower’s stock option plan.

 

(37) “Permitted Subordinated Debt” means any and all indebtedness incurred or
assumed by the Borrower or the Subsidiaries after the date of issue of this
Debenture in respect of which all obligations of payment and performance,
together with all security interests or collateral granted as security for
payment and performance, are fully postponed and subordinated to the
indebtedness owed to and security held by the holder of this Debenture;

 

(38) “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof;

 

(39) “Rights Offering” has the meaning attributed thereto in Section 4.3(b);

 

(40) “Rights Period” has the meaning attributed thereto in Section 4.3(b);

 

(41) “Secured Debt” means, with respect to any Person, any obligation of such
Person for borrowed money that is secured in any manner by any Lien on any real
or personal property of such Person;

 

(42) “Special Distribution” has the meaning attributed thereto in Section
4.3(g);

 

(43) “Subsidiary” means: (i) in respect of the Borrower, Pivot Green Stream
Health Solutions Inc.; and (ii) as to any Person, any corporation or other
business entity in which such Person or one or more of its Subsidiaries owns,
directly or indirectly, sufficient equity or voting interests to enable it or
them (as a group) to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries;

 

(44) “Taxes” means any present or future income and other taxes, levies, rates,
royalties, deductions, withholdings, assessments, fees, dues, duties, imposts
and other charges of any nature whatsoever, together with any interest and
penalties, additions to tax and other additional amounts, levied, assessed or
imposed by any governmental authority;

 

(45) “trading day” means a day on which the Exchange is open for trading (or if
the Borrower’s Common Shares are not then listed on the Exchange, such other
recognized stock exchange or quotation system on which the Common Shares may
trade or be quoted);

 



  A-4

   



 

(46) “VWAP” means the daily volume weighted average trading price of the Common
Shares on the Exchange; and

 

(47) “VWAP Days” has the meaning attributed thereto in Section 4.1(2).

 

Section 1.2 Headings

 

The inclusion of headings in this Debenture is for convenience of reference only
and shall not affect the construction or interpretation hereof.

 

Section 1.3 Currency

 

Unless otherwise indicated, all amounts in this Debenture are stated and shall
be paid in currency of Canada.

 

Section 1.4 Number, Gender and Persons

 

Unless the context otherwise requires, words importing the singular in number
only shall include the plural and vice versa, words importing the use of gender
shall include the masculine, feminine and neuter genders and words importing
persons shall include individuals, corporations, partnerships, associations,
trusts, unincorporated organizations, governmental bodies and other legal or
business entities.

 

Section 1.5 Severability

 

If any provision of this Debenture is determined by a Court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each such provision shall
be interpreted in such a manner as to render them valid, legal and enforceable
to the greatest extent permitted by applicable law. Each provision of this
Debenture is declared to be separate, severable and distinct.

 

Section 1.6 Entire Agreement

 

This Debenture, including any schedules attached hereto, constitutes the entire
agreement between the Borrower and the Lender relating to the subject matter
hereof, and supersedes all prior agreements, representations, warranties,
statements, promises, information, arrangements, understandings, conditions or
collateral agreements, whether oral or written, express or implied, with respect
to the subject matter hereof.

 



  A-5

   



 

ARTICLE 2 – PAYMENT OF PRINCIPAL AND INTEREST

 

Section 2.1 Repayment of Principal

 

Subject to the terms and conditions hereof, the Principal Amount outstanding
under this Debenture, together with any accrued and unpaid interest owing
thereon, shall be repaid by the Borrower to the Lender in cash in lawful money
of Canada on the Maturity Date.

 

Section 2.2 Interest Payable

 

Interest on the Principal Amount outstanding under this Debenture shall be at
the rate of ten percent (10.00%) per annum, calculated and payable quarterly,
not in advance, from the date of issue, and shall be paid on the applicable
Interest Payment Dates, and, for greater certainty, such interest shall be
payable before, during or after the occurrence of an Event of Default. The Mach
31, 2018 interest payment will represent accrued interest from the Closing Date
to March 31, 2018. For greater certainty, such interest shall be payable before,
during or after the occurrence of an Event of Default.

 

Section 2.3 Additional Interest Payable in Event of Default

 

If any Event of Default shall occur for any reason, additional interest on the
Principal Amount outstanding under this Debenture shall payable be at the rate
of five percent (5.00%) per annum, calculated and payable quarterly, not in
advance, from the date of the occurrence of an Event of Default, and shall be
paid on the applicable Interest Payment Dates during the period that an Event of
Default is continuing.

 

Section 2.4 Method of Paying Interest

 

The Borrower shall satisfy its obligation to pay interest on the Debenture, on
an applicable Interest Payment Date, in cash in lawful money of Canada.

 

Section 2.5 Rank

 

The Debentures will constitute direct secured obligations of the Borrower. Each
Debenture will rank pari passu with each other Debenture in right of payment of
principal and interest (regardless of their actual date of issue) and, subject
to statutory preferred exceptions, will rank in priority to all other
indebtedness of the Borrower, other than the Permitted Secured Debt.

 

Section 2.6 Guarantee

 

This Debenture is entitled to and shall have the benefit of a guarantee of the
Subsidiaries of all indebtedness and liability (present and future, direct or
indirect, absolute or contingent, matured or not) of the Borrower to the Lender
under or in connection with this Debenture in favour of the Lender dated as of
the date of this Debenture (the “Guarantees”). As security for the obligations
under the Guarantees, the Subsidiaries shall each grant in favour of the
Debentureholder a security interest over all of such Subsidiaries’ respective
present and after acquired personal property in which such Subsidiaries have
rights, of whatsoever nature or kind and wherever situate which shall rank pari
passu between and among the Debentureholders. The security granted to the
Debentureholder by each of the Subsidiaries shall be evidenced by one or more
general security agreements entered into between each of the Subsidiaries and
the Debentureholder.

 



  A-6

   



 

ARTICLE 3 – REDEMPTION OR PURCHASE OF DEBENTURE

 

Section 3.1 No Early Redemption

 

Except pursuant to Section 3.2 and Section 3.4, the Borrower shall not be
permitted to redeem or repay the Debentures prior to the Maturity Date without
the prior written consent of the Lender, in its sole and absolute discretion.

 

Section 3.2 Redemption or Conversion if Change of Control

 

The Borrower shall notify the Debentureholder of any pending Change of Control
or Merger in accordance with Section 3.3, and the Debentureholder shall, in its
sole discretion, have the right to require the Borrower to, either: (i) purchase
the Debentures at 104% of the then outstanding Principal Amount thereof together
with accrued and unpaid interest and an amount equal to the Make-Whole Amount;
or (ii) if the Change of Control results in a new issuer, convert the Debenture
into a replacement debenture of the new issuer in the aggregate principal amount
of 100% of the Principal Amount of the Debenture then outstanding on
substantially equivalent terms to those terms contained herein and pay a cash
payment equal to accrued and unpaid interest; or (iii) convert the Debentures at
the Conversion Price and pay a cash payment equal to the Make-Whole Amount.

 

Section 3.3 Notice of Change of Control

 

Upon the occurrence of any event constituting or reasonably likely to constitute
a Change of Control or Merger, the Borrower shall give written notice to the
Lender of such Change of Control or Merger at least thirty (30) days or as soon
as reasonably possible prior to the effective date of any such Change of Control
or Merger and another written notice on or immediately after the effective date
of such Change of Control or Merger (the “Change of Control Notice”).

 

Section 3.4 Redemption if Additional Equity Offering or Indebtedness

 

Except in connection with a Permitted Acquisition, the Borrower shall not issue
additional Common Shares or securities convertible into Common Shares (including
without limitation through the exercise of outstanding options, warrants or
other securities convertible into Common Shares) or assume or incur any
additional indebtedness, whether secured or unsecured, (each an “Additional
Financing”) unless: (i) the Borrower first makes an irrevocable offer to redeem
such amount of the then outstanding Principal Amount of the Debentures as is
equal to the proceeds raised from the Additional Financing, together with the
accrued and unpaid interest and a Make-Whole Amount proportionate to the
outstanding Principal Amount to be redeemed;; and (ii) the use of proceeds of
any such issuance of equity securities or indebtedness are irrevocably allocated
to redeem the aforesaid amount of the then outstanding Principal Amount of this
Debenture together with the accrued and unpaid interest and aforesaid
proportionate share of the Make-Whole Amount, provided that the proceeds from
such Additional Financing are not less than $100,000. If the proceeds of any
Additional Financing are less than $100,000, the Borrower shall segregate such
proceeds until the aggregate proceeds from Additional Financings are a minimum
of $100,000.

 

Section 3.5 Purchases for Cancellation

 

The Borrower will have the right at any time and from time to time to purchase
the Debentures for cancellation in the market, by tender, or by private
contract.

 



  A-7

   



 

ARTICLE 4 – CONVERSION

 

Section 4.1 Conversion Right

 

(1) Upon and subject to the terms and conditions hereinafter set forth, the
Lender shall have the right (the “Conversion Right”), but not the obligation, at
any time, and from time to time, up to and including the earlier of: (a) the
Business Day immediately preceding the Maturity Date; and (b) the Business Day
prior to any redemption of the Debenture in accordance with terms hereof, to
notify the Borrower that it wishes to exchange or convert, for no additional
consideration, all or any part of the Principal Amount of this Debenture (the
“Converted Debenture Amount”) into fully paid and non-assessable Common Shares
at the Conversion Price in effect on the Issue Date (as hereinafter defined),
provided that the Lender must exchange or convert the Principal Amount of this
Debenture in a minimum amount of $250,000, unless the principal amount remaining
is less than $250,000 in which case, the entire remaining amount shall be
converted. For greater certainty, if the Lender is electing to convert all or a
portion of the Principal Amount, then the applicable amount of accrued and
unpaid interest on the Principal Amount being converted must be paid by the
Borrower up to, but excluding, the applicable date of conversion (the
“Conversion Date”) in accordance with Section 2.2 and Section 2.3.

 

(2) Upon and subject to the terms and conditions hereinafter set forth, the
Borrower shall have the right (the “Accelerated Conversion Right”), at any time
prior to the Maturity Date, to require the Debentureholder to convert all but
not less than all of the Principal Amount outstanding under this Debenture at
the Conversion Price if, for any twenty (20) consecutive trading days commencing
on the date that is four months plus one day following the Closing Date and
prior to the Maturity Date (the “VWAP Days”), the VWAP of the Common Shares on
the Exchange is greater than $2.50. For greater certainty, VWAP Days shall not
include any trading day on which the Common Shares issuable upon such conversion
would be subject to restrictions on resale in Canada upon conversion of this
Debenture. Notwithstanding the foregoing, the Borrower shall not be permitted to
force conversion of this Debenture if the Common Shares issuable upon such
conversion will be subject to restrictions on resale in Canada.

 

(3) The Conversion Right and the Accelerated Conversion Right shall extend only
to the maximum number of whole Common Shares into which the Principal Amount of
this Debenture or any part thereof may be converted in accordance with this
Section 4.1. Fractional interests in Common Shares shall be adjusted in the
manner provided in Section 4.4.

 

Section 4.2 Conversion Procedure

 

(1) The Conversion Right may be exercised by the Lender by completing and
signing the notice of conversion (the “Conversion Notice”) attached hereto as
Schedule C, and delivering the Conversion Notice and this Debenture to the
Borrower. The Conversion Notice shall provide that the Conversion Right is being
exercised, shall specify the Principal Amount being converted, and shall set out
the date (the “Issue Date”) on which Common Shares are to be issued upon the
exercise of the Conversion Right (such date to be no earlier than three (3)
Business Days and no later than seven (7) Business Days after the day on which
the Conversion Notice is issued). The conversion shall be deemed to have been
effected immediately prior to the close of business on the Issue Date and the
Common Shares issuable upon conversion shall be deemed to be issued as fully
paid and non-assessable at such time. Within seven (7) Business Days after the
Issue Date, a certificate for the required number of Common Shares shall be
issued to the Lender. If less than all of the Principal Amount of this Debenture
is the subject of the Conversion Right, then within seven (7) Business Days
after the Issue Date, the Borrower shall deliver to the Lender a replacement
Debenture in the form hereof in the principal amount of the unconverted
principal balance hereof, and this Debenture shall be cancelled. If the
Conversion Right is being exercised in respect of the entire Principal Amount of
this Debenture, this Debenture shall be cancelled.

 

(2) The Accelerated Conversion Right may be exercised by the Borrower by
delivering 30 days’ advance written notice (the “Accelerated Conversion Notice”)
to the Lender. The Accelerated Conversion Notice shall provide that the
Accelerated Conversion Right is being exercised, shall specify the amount of the
Principal Amount being converted, shall specify the ten (10) consecutive VWAP
Days on the Exchange on which the VWAP of the Common Shares exceeded $2.50, and
shall set out the date (the “Accelerated Issue Date”) on which Common Shares are
to be issued upon the exercise of the Accelerated Conversion Right (such date to
be no earlier than three (3) Business Days and no later than seven (7) Business
Days after the day on which the Accelerated Conversion Notice is issued, unless
otherwise mutually agreed by the Borrower and the Lender). The conversion shall
be deemed to have been effected immediately prior to the close of business on
the Accelerated Issue Date and the Common Shares issuable upon conversion shall
be deemed to be issued as fully paid and non-assessable at such time. Within
seven (7) Business Days after the Accelerated Issue Date, provided a certificate
for the required number of Common Shares has been issued to the Lender, this
Debenture shall be cancelled.

 



  A-8

   



 

Section 4.3 Adjustment of Conversion Price

 

The Conversion Price in effect at any date shall be subject to adjustment from
time to time as follows:

 

(a) If and whenever at any time prior to the Maturity Date, the Borrower shall:

 

(i) subdivide or redivide the outstanding Common Shares into a greater number of
Common Shares;

 

(ii) reduce, combine or consolidate the outstanding Common Shares into a smaller
number of Common Shares;

 

(iii) issue Common Shares (or securities convertible into or exchangeable for
Common Shares) to the holders of all or substantially all of the outstanding
Common Shares by way of stock dividend; or

 

(iv) make a distribution on its outstanding Common Shares payable in Common
Shares or securities exchangeable for or convertible into Common Shares,

 

the Conversion Price in effect on the effective date of such subdivision,
redivision, reduction, combination or consolidation or on the record date for
such issue of Common Shares (or securities convertible into or exchangeable for
Common Shares) by way of a stock dividend or other distribution, as the case may
be, shall, in the case of the events referred to in Sections 4.3(a)(i), (iii)
and (iv) above, be decreased in proportion to the increase in the number of
outstanding Common Shares resulting from such subdivision, redivision or
dividend (including, in the case where securities convertible into or
exchangeable for Common Shares are issued, the number of Common Shares that
would have been outstanding had such securities been converted into or exchanged
for Common Shares on such effective or record date) or shall, in the case of the
events referred to in Section 4.3(a)(ii) above, be increased in proportion to
the decrease in the number of outstanding Common Shares resulting from such
reduction, combination or consolidation on such effective or record date. Such
adjustment shall be made successively whenever any event referred to in this
Section 4.3(a) shall occur. Any such issue of Common Shares (or securities
convertible into or exchangeable for Common Shares) by way of a stock dividend
or other distribution shall be deemed to have been made on the record date for
the stock dividend or other distribution for the purpose of calculating the
number of outstanding Common Shares under Sections 4.3(b) and (g); to the extent
that any such securities are not converted into or exchanged for Common Shares
prior to the expiration of the conversion or exchange right, the Conversion
Price shall be readjusted effective as at the date of such expiration to the
Conversion Price which would then be in effect based upon the number of Common
Shares actually issued on the exercise of such conversion or exchange right.

 

(b) If and whenever at any time prior to the Maturity Date, the Borrower shall
fix a record date for the issuance of rights, options or warrants to all or
substantially all the holders of its outstanding Common Shares entitling them,
for a period expiring not more than forty-five (45) days after such date of
issue (such period from the record date to the date of expiry being referred to
in this Section 4.3(b) as the “Rights Period”), to subscribe for or purchase
Common Shares (or securities convertible into or exchangeable for Common Shares)
(such subscription price per Common Share (inclusive of any cost of acquisition
of securities exchangeable for or convertible into Common Shares in addition to
any direct cost of Common Shares) being referred to in this Section 4.3(b) as
the “Per Share Cost”), the Borrower shall give written notice to the Lender with
respect thereto (any of such events herein referred to as a “Rights Offering”),
and the Lender shall have fifteen (15) days after receipt of such notice to
elect to convert any or all of the Principal Amount of this Debenture into
Common Shares at the then applicable Conversion Price and otherwise on terms and
conditions set out in this Debenture. If the Lender elects to convert any or all
of the Principal Amount of this Debenture, such conversion shall occur
immediately prior to the record date for the issuance of such rights, options or
warrants. If the Lender elects not to convert any of the Principal Amount of
this Debenture, there shall continue to be an adjustment to the Conversion Price
as a result of the issuance of such rights, options or warrants, in the manner
hereinafter provided. The Conversion Price will be adjusted effective
immediately after the end of the Rights Period to a price determined by
multiplying the Conversion Price in effect immediately prior to the end of the
Rights Period by a fraction:

 



  A-9

   



 

(i) the numerator of which is the aggregate of:

 

(A) the number of Common Shares outstanding as of the record date for the Rights
Offering; and

 

(B) the number determined by dividing the product of the Per Share Cost and:

 

(I) where the event giving rise to the application of this Section 4.3(b) was
the issue of rights, options or warrants to the holders of Common Shares under
which such holders are entitled to subscribe for or purchase additional Common
Shares, the number of Common Shares so subscribed for or purchased during the
Rights Period, or

 

(II) where the event giving rise to the application of this Section 4.3(b) was
the issue of rights, options or warrants to the holders of Common Shares under
which such holders are entitled to subscribe for or purchase securities
exchangeable for or convertible into Common Shares, the number of Common Shares
for which those securities so subscribed for or purchased during the Rights
Period could have been exchanged or into which they could have been converted
during the Rights Period,

 

by the Current Market Price (as hereinafter defined) of the Common Shares as of
the record date for the Rights Offering; and

 

(ii) the denominator of which is:

 

(A) in the case described in subparagraph 4.3(b)(i)(B)(I), the number of Common
Shares outstanding, or

 

(B) in the case described in subparagraph 4.3(b)(i)(B)(II), the number of Common
Shares that would be outstanding if all the Common Shares described in
subparagraph 4.3(b)(i)(B)(II) had been issued,

 

as at the end of the Rights Period.

 

(c) Any Common Shares owned by or held for the account of the Borrower or any
subsidiary or affiliate (as defined in the Securities Act (Ontario)) of the
Borrower will be deemed not to be outstanding for the purpose of any such
computation.

 

(d) If by the terms of the rights, options or warrants referred to in this
Section 4.3(b), there is more than one purchase, conversion or exchange price
per Common Share, the aggregate price of the total number of additional Common
Shares offered for subscription or purchase, or the aggregate conversion or
exchange price of the convertible securities so offered, will be calculated for
purposes of the adjustment on the basis of:

 

(i) the lowest purchase, conversion or exchange price per Common Share, as the
case may be, if such price is applicable to all Common Shares which are subject
to the rights, options or warrants, and

 

(ii) the average purchase, conversion or exchange price per Common Share, as the
case may be, if the applicable price is determined by reference to the number of
Common Shares acquired.

 

(e) To the extent that any adjustment in the Conversion Price occurs pursuant to
this Section 4.3(b) as a result of the fixing by the Borrower of a record date
for the distribution of rights, options or warrants referred to in this Section
4.3(b), the Conversion Price will be readjusted immediately after the expiration
of any relevant exchange, conversion or exercise right to the Conversion Price
which would then be in effect based upon the number of Common Shares actually
issued and remaining issuable after such expiration, and will be further
readjusted in such manner upon expiration of any further such right.

 



  A-10

   



 

(f) If the Lender has exercised its Conversion Right in accordance herewith
during the Rights Period, the Lender will, in addition to the Common Shares to
which it is otherwise entitled upon such exercise, be entitled to that number of
additional Common Shares equal to the result obtained when the difference, if
any, between the Conversion Price in effect immediately prior to, and the
Conversion Price in effect immediately following the end of such Rights Offering
pursuant to this Section 4.3(b), is multiplied by the number of Common Shares
received upon the exercise of the Conversion Right during such period, and the
resulting product is divided by the Conversion Price as adjusted for such Rights
Offering pursuant to this Section 4.3(b); provided that no fractional Common
Shares will be issued. Such additional Common Shares will be deemed to have been
issued to the Lender immediately following the end of the Rights Period and a
certificate for such additional Common Shares will be delivered to the Lender
within 10 Business Days following the end of the Rights Period.

 

(g) If and whenever at any time prior to the Maturity Date, the Borrower shall
fix a record date for the making of a distribution to all or substantially all
the holders of its outstanding Common Shares of (i) shares of any class other
than Common Shares (or other than securities convertible into or exchangeable
for Common Shares), or (ii) rights, options or warrants (other than rights,
options or warrants referred to in Section 4.3(b)), or (iii) evidences of its
indebtedness, or (iv) assets (in each case, other than dividends paid in the
ordinary course) then, in each such case, the Borrower shall give written notice
to the Lender with respect thereto, and the Lender shall have fifteen (15) days
after receipt of such notice to elect to convert any or all of the Principal
Amount of this Debenture into Common Shares at the then applicable Conversion
Price and otherwise on terms and conditions set out in this Debenture. If the
Lender elects to convert any or all of the Principal Amount of this Debenture,
such conversion shall occur immediately prior to the record date for the making
of such distribution. If the Lender elects not to convert any of the Principal
Amount of this Debenture, there shall continue to be an adjustment to the
Conversion Price as a result of the making of such distribution, (herein
referred to as a “Special Distribution”) determined in the manner hereafter set
out in Section 4.3(h). In this Section 4.3(g) the term “dividends paid in the
ordinary course” shall include the value of any securities or other property or
assets distributed in lieu of cash dividends paid in the ordinary course at the
option of shareholders.

 

(h) In circumstances described in Section 4.3(g), the Conversion Price will be
adjusted effective immediately after such record date to a price determined by
multiplying the Conversion Price in effect on such record date by a fraction:

 

(i) the numerator of which is:

 

(A) the product of the number of Common Shares outstanding on such record date
and the Current Market Price of the Common Shares on such record date; less

 

(B) the aggregate fair market value (as determined by action by the directors of
the Borrower, acting reasonably) to the holders of the Common Shares of such
securities or property or other assets so issued or distributed in the Special
Distribution; and

 

(ii) the denominator of which is the number of Common Shares outstanding on such
record date multiplied by the Current Market Price of the Common Shares on such
record date.

 

Any Common Shares owned by or held for the account of the Borrower or any
subsidiary or affiliate (as defined in the Securities Act (Ontario)) of the
Borrower will be deemed not to be outstanding for the purpose of any such
computation.

 

(i) In the case of any reclassification of, or other change in, the outstanding
Common Shares pursuant to a Change of Control, if the Lender elects not to
redeem this Debenture in accordance with Section 3.1, the Lender may elect,
prior to the effective date of such Change of Control, to convert any or all of
the Principal Amount of this Debenture into Common Shares at the then applicable
Conversion Price and otherwise on terms and conditions set out in this
Debenture. To exercise such right the Lender must provide a notice in writing to
the Borrower no later than seven days prior to the effective date of such Change
of Control, failing which the Lender’s right to convert this Debenture as a
consequence of such Change of Control shall cease. If the Lender elects to
convert any or all of the Principal Amount of this Debenture, such conversion
shall occur immediately prior to the effective date of such Change of Control.
If the Lender elects not to convert any of the Principal Amount of this
Debenture, the Conversion Price in effect after the effective date of such
Change of Control shall be increased or decreased, as the case may be, in
proportion to any decrease or increase in the number of outstanding Common
Shares resulting from such Change of Control so that the Lender, upon exercising
the Conversion Right after the effective date of such Change of Control, will be
entitled to receive the aggregate number of Common Shares or other securities,
if any, which the Lender would have been entitled to receive as a result of such
Change of Control if, on the effective date thereof, the Lender had been the
registered holder of the number of Common Shares to which the Lender was
theretofore entitled upon exercise of the Conversion Right.

 



  A-11

   



 

(j) In the case of any reclassification of, or other change in, the outstanding
Common Shares (other than a change referred to in Section 4.3(a), Section
4.3(b), Section 4.3(g) or 4.3(i) hereof), the Conversion Price shall be adjusted
in such manner, if any, and at such time, as the Board of Directors of the
Borrower determines to be appropriate on a basis consistent with the intent of
this Section 4.3; provided that if at any time a dispute arises with respect to
adjustments provided for in this Section 4, such dispute will be conclusively
determined by the auditors of the Borrower or if they are unable or unwilling to
act, by such other firm of independent chartered accountants as may be selected
by action by the directors of the Borrower, acting reasonably, and any such
determination will be binding on the Borrower and the Lender. The Borrower will
provide such auditors or accountants with access to all necessary records of the
Borrower. If and whenever at any time after the date hereof there is a
reclassification or redesignation of the Common Shares outstanding at any time
or change of the Common Shares into other shares or into other securities (other
than as set out in Section 4.3(a), (b), (g) or (i)), or a consolidation,
amalgamation or merger of the Borrower with or into any other corporation or
other entity (other than a consolidation, amalgamation or merger which does not
result in any reclassification or redesignation of the outstanding Common Shares
or a change of the Common Shares into other shares and other than as set forth
in Section 4.3(i)), or a transfer of the undertaking or assets of the Borrower
as an entirety or substantially as an entirety to another corporation or other
entity (any of such events being called a “Capital Reorganization”), the Lender,
upon the exercising the Conversion Right, after the effective date of such
Capital Reorganization, will be entitled to receive in lieu of the number of
Common Shares to which the Lender was theretofore entitled upon such exercise,
the aggregate number of shares, other securities or other property, if any,
which the Lender would have been entitled to receive as a result of such Capital
Reorganization if, on the effective date thereof, the Lender had been the
registered holder of the number of Common Shares to which such Lender was
theretofore entitled upon exercise of the Conversion Right. If determined
appropriate by action of the directors of the Borrower, appropriate adjustments
will be made as a result of any such Capital Reorganization in the application
of the provisions set forth in this Section 4.3 with respect to the rights and
interests thereafter of the Lender to the end that the provisions set forth in
this Section 4.3 will thereafter correspondingly be made applicable as nearly as
may reasonably be in relation to any shares, other securities or other property
thereafter deliverable upon the exercise of the Conversion Right. Any such
adjustment must be made by and set forth in an amendment to this Debenture
approved by action by the directors of the Borrower, acting reasonably, and will
for all purposes be conclusively deemed to be an appropriate adjustment.

 

(k) In any case in which this Section 4.3 shall require that an adjustment shall
become effective immediately after a record date for an event referred to
herein, the Borrower may defer, until the occurrence of such event, issuing to
the Lender before the occurrence of such event, the additional Common Shares
issuable upon such conversion by reason of the adjustment required by such event
before giving effect to such adjustment; provided, however, that the Borrower
shall deliver to the Lender an appropriate instrument evidencing the Lender’s
right to receive such additional Common Shares upon the occurrence of the event
requiring such adjustment and the right to receive any distributions made on
such additional Common Shares declared in favour of holders of record of Common
Shares on and after the Issue Date or such later date as the Lender would, but
for the provisions of this Section 4.3(k), have become the holder of such
additional Common Shares pursuant to Section 4.3(b).

 

(l) The adjustments provided for in this Section 4.3 are cumulative and shall
apply to successive subdivisions, redivisions, reductions, combinations,
consolidations, distributions, issues or other event resulting in any adjustment
under the provisions of this Section, provided that, notwithstanding any other
provision of this Section, no adjustment of the Conversion Price shall be
required unless such adjustment would require an increase or decrease of at
least 1% in the Conversion Price then in effect; provided, however, that any
adjustments which by reason of this Section 4.3(l) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.

 

No Conversion Price adjustment will be made to the extent that the Borrower
makes an equivalent distribution to holders of Debentures. No adjustment to the
Conversion Price will be made for distributions or dividends on Common Shares
issuable upon conversion of Debentures that have been surrendered for
conversion, provided that holders converting their Debentures shall be entitled
to receive, in addition to the applicable number of Common Shares, accrued and
unpaid interest payable in cash from, and including, the most recent interest
payment date to, but excluding, the date of conversion.

 



  A-12

   



 

Section 4.4 No Requirement to Issue Fractional Common Shares

 

The Borrower shall not be required to issue fractional Common Shares upon the
conversion of the Debenture pursuant to this Article 4. If any fractional
interest in a Common Share, would, except for the provisions of this Section
4.4, be deliverable upon the conversion of any amount hereunder, the number of
Common Shares to be issued shall be rounded down to the nearest whole Common
Share.

 

Section 4.5 Borrower to Reserve Common Shares

 

The Borrower covenants with the Lender that it will at all times reserve and
keep available out of its authorized Common Shares, solely for the purpose of
issue upon exercise of the Conversion Right or the Accelerated Conversion Right,
and conditionally allot to the Lender, such number of Common Shares as shall
then be issuable upon the conversion of this Debenture. The Borrower covenants
with the Lender that all Common Shares which shall be so issuable shall be duly
and validly issued as fully paid and non-assessable.

 

Section 4.6 Certificate as to Adjustment

 

The Borrower shall from time to time, immediately after the occurrence of any
event which requires an adjustment or readjustment as provided in Section 4.3,
deliver an officer's certificate to the Lender specifying the nature of the
event requiring the same and the amount of the adjustment necessitated thereby
and setting forth in reasonable detail the method of calculation and the facts
upon which such calculation is based. Subject to the dispute resolution
procedure in subsection 4.3(j), such certificate shall be binding and
determinative of the adjustment to be made, absent manifest error.

 

Section 4.7 Shareholder of Record

 

For all purposes, on the Issue Date or Accelerated Issue Date, the Lender shall
be deemed to have become the holder of record of the Common Shares into which
the Principal Amount of this Debenture (or a portion thereof) is converted in
accordance with Section 4.2.

 

Section 4.8 Resale Restrictions, Legending and Disclosure

 

By its acceptance hereof the Lender acknowledges that this Debenture and the
Common Shares issuable upon conversion hereof will be subject to certain resale
restrictions under applicable securities laws, and the Lender agrees to comply
with all such restrictions and laws. The Lender further acknowledges and agrees
that all Common Share certificates will bear the legend substantially in the
form set forth on the face page hereof, provided that such legend shall not be
required on Common Share certificates issued at any time following four months
plus one day after the date hereof. The Lender acknowledges that the Borrower
will be required to provide to the applicable securities regulatory authorities
and the Exchange the identity of the Lender and its principals and the Lender
hereby agrees thereto.

 



  A-13

   



 

ARTICLE 5 – SECURITY

 

Section 5.1 Security

 

As security for the Obligations under this Debenture, the Borrower shall grant
the Debentureholder a security interest over all of the Borrower’s present and
after acquired personal property in which the Borrower has rights, of whatsoever
nature or kind and wherever situate, save and except property specifically
excluded in any general security agreement granted by the Borrower to the
Debentureholders, which shall rank pari passu between and among the
Debentureholders (the “Security Interest”). The Security Interest shall be
evidenced by one or more general security agreements entered into between the
Borrower and the Debentureholder.

 

Section 5.2 Priority of Security

 

Subject to Section 5.7, the Security Interest granted by the Borrower, subject
to statutory preferred exceptions, shall rank in priority in all respects
(including, without limitation, the right of payment) to all other existing
security granted by the Borrower. As of the date of issue of the Debenture, save
and except for any Permitted Encumbrances, any outstanding indebtedness of the
Borrower shall be subordinated to the Debenture.

 

Section 5.3 Distribution on Dissolution, Etc.

 

Upon any sale, in one transaction or a series of transactions, of all, or
substantially all, of the assets of the Borrower or distribution of the assets
of the Borrower upon any dissolution or winding-up or total liquidation of the
Borrower, whether in bankruptcy, liquidation, re-organization, insolvency,
receivership or other similar proceedings or upon an assignment to or for the
benefit of creditors of the Borrower or otherwise any payment or distribution of
assets of the Borrower, whether in cash, property or security shall be paid or
delivered by the trustee in bankruptcy, receiver, assignee of or for the benefit
of creditors or other liquidating agent of the Borrower making such payment or
distribution, directly to the holder of the Debentures or their representatives,
to the extent necessary, to pay all obligations pursuant to the Debentures in
full.

 

Section 5.4 Certificate Regarding Creditors

 

Upon any payment or distribution of assets of the Borrower referred to in this
Section 5.4, the Debentureholder shall be entitled to rely upon a certificate of
the trustee in bankruptcy, receiver, assignee of or for benefit of creditors or
other liquidating agent of the Borrower making such payment or distribution,
delivered to the Debentureholder, for the purpose of ascertaining the persons
entitled to participate in such distribution, and other indebtedness of the
Borrower, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Section
5.4.

 

Section 5.5 Rights of Debentureholder Reserved

 

Nothing contained in this Article 5 or elsewhere in this Debenture is intended
to or shall impair, as between the Borrower and the Debentureholder, the
obligation of the Borrower, which is absolute and unconditional, to pay to the
Debentureholder the Principal Amount and interest on the Debenture, as and when
the same shall become due and payable in accordance with their terms, nor shall
anything herein prevent the Debentureholder from exercising all remedies
otherwise permitted by applicable law upon default under this Debenture.

 



  A-14

   



 

Section 5.6 Payment of Debenture Permitted

 

Nothing contained in this Debenture shall:

 

(a) prevent the Borrower from making payments of the Principal Amount, interest
and other amounts to the Debentureholder under this Debenture as herein
provided;

 

(b) prevent the conversion of this Debenture into Common Shares as herein
provided or as otherwise permitted according to law, including in connection
with a bankruptcy, reorganization, insolvency, or other arrangement with
creditors, of the Borrower; and

 

(c) prevent the redemption of this Debenture by the Borrower as herein provided
or as otherwise permitted according to law.

 

Section 5.7 Debentures and Security to Rank Pari Passu

 

The Debentures issued by the Borrower, and the security interest to be granted
to the Debentureholders in connection with the issuance of the Debentures shall,
once issued and granted, rank pari passu with each other and each
Debentureholder shall be equally and proportionately entitled to the benefits
hereof as if all of the Debentures and security had been issued, granted and
negotiated simultaneously.

 

ARTICLE 6 – COVENANTS OF THE BORROWER

 

Section 6.1 Positive Covenants

 

The Borrower covenants and agrees that:

 

(a) Maintain Corporate Existence. Each of the Borrower and its Subsidiaries
shall maintain its corporate existence, and preserve its rights, powers,
licenses and privileges which are necessary or material to the conduct of its
business, and not materially change the nature of its business;

 

(b) Compliance with Laws. Each of the Borrower and its Subsidiaries shall comply
in all material respects with all applicable laws, rules, governmental
restrictions and regulations;

 

(c) Maintain Books and Records. The Borrower shall, and shall cause each of its
Subsidiaries to, keep adequate and accurate records and books of account in
which complete entries will be made reflecting all financial transactions and
prepare its financial statements in accordance with generally accepted
accounting principles;

 

(d) Payment of Taxes. Each of the Borrower and its Subsidiaries shall pay and
discharge promptly all Taxes assessed or imposed upon it or its property as and
when the same become due and payable save and except where it contests in good
faith the validity thereof by proper legal proceedings;

 

(e) Payment of Obligations. The Borrower shall pay all principal, interest and
other amounts owing to the Lender hereunder promptly when due;

 

(f) Performance of Covenants. The Borrower shall promptly perform and satisfy
all covenants and obligations to be performed by it under this Debenture;

 

(g) Insurance. Each of the Borrower and its Subsidiaries shall maintain
insurance with respect to its properties and business against such casualties
and contingencies, of such types, on such terms and in such amounts as is
customary in the case of entities engaged in the same or a similar business and
similarly situated;

 



  A-15

   



 

(h) Maintain Listing. The Borrower shall use reasonable commercial efforts to
maintain the listing of the Common Shares on the Exchange and to maintain the
Borrower’s status as a “reporting issuer” not in default of the requirements of
the Canadian Securities Laws

 

(i) Notice of Event of Default. The Borrower shall promptly, and in any event
within five (5) Business Days after a responsible officer of the Borrower
becoming aware, give notice to the Lender of the existence of any Event of
Default; and

 

(j) Escrow Agreement for Interest Payments. The proceeds of the Offering in such
amount necessary to satisfy the interest on the Principal Amount outstanding
under this Debenture until the Maturity date shall be deposited and held in
escrow under the terms of the Escrow Agreement and shall be released to the
Lender on each Interest Payment Date in accordance with the terms thereof in
satisfaction of the applicable interest payment.

 

Section 6.2 Negative Covenants

 

The Borrower covenants and agrees that, without the prior written consent of the
Lender:

 

(a) Indebtedness. Except for other Debentures issued pursuant to the Offering
and unsecured indebtedness incurred by the Borrower or a Subsidiary for the
purposes of financing a Permitted Acquisition, the Borrower shall not, and shall
not permit its Subsidiaries, to assume any additional indebtedness other than
(i) Permitted Secured Debt, and (ii) Permitted Subordinated Debt, without the
prior written consent of the Lender (such consent not to be unreasonably
withheld, conditioned or delayed) provided such additional indebtedness shall be
fully postponed and subordinated to the indebtedness owed to and security held
by the holder of this Debenture;

 

(b) Encumbrances. The Borrower shall not, and shall not permit the Subsidiaries
to, create, assume or permit to exist any Lien on any assets or property, other
than (i) such Liens as existed on the date hereof, (ii) Liens imposed by any
governmental authority for any Taxes not yet due and delinquent or which are
being contested in good faith, (iii) Liens granted after the date hereof to
secure Permitted Secured Debt, and (iv) Secured Debt incurred or assumed by the
Borrower and its Subsidiaries after the date hereof and secured by Liens
pursuant to subparagraph Section 6.2(a) (collectively, the “Permitted
Encumbrances”);

 

(c) Distributions. The Borrower shall not declare, pay or make any dividend or
other distribution on any shares in the capital of the Borrower or authorize the
repurchase of any shares in the capital of the Borrower;

 

(d) Guarantees. The Borrower shall not become liable under any guarantees or
otherwise become a surety for the indebtedness of another Person, other than (i)
in the ordinary course of business, or (ii) in connection with Permitted Secured
Debt incurred or assumed by the Borrower or its Subsidiaries;

 

(e) Related Party Transactions. The Borrower shall not enter into any contract
or transaction with any related party except for (a) the purchase and/or sale of
goods and/or services at fair market value or with Subsidiaries; (b) the
issuance of securities of the Borrower on the same terms as offered to
non-related parties; (c) amendments to the terms of previously issued securities
that are approved by the Exchange; (d) internal reorganizations that are not
otherwise prohibited hereunder; (e) entering into, or amending, employment,
consulting and similar agreements with employees, officers or directors, or
persons occupying similar roles; and (f) providing equity-based compensation to
employees, officers or directors, or persons occupying similar roles;

 



  A-16

   



 

(f) Secured Debt of the Subsidiaries. The Borrower shall not permit the
Subsidiaries to incur or assume any Secured Debt other than Permitted Secured
Debt without the prior written consent of the Lender (such consent not to be
unreasonably withheld, conditioned or delayed);

 

(g) Dispositions. Subject to Section 6.2(j), none of the Borrower or its
Subsidiaries shall sell, transfer or otherwise dispose of any property
(including shares of Subsidiaries), other than:

 

(i) obsolete or worn-out property no longer used in the Business;

 

(ii) inventory, receivables or other property sold or disposed of in the
ordinary course of business at fair market value; or

 

(iii) property (including shares of Subsidiaries) sold or disposed of for fair
market value to Persons at arm’s length to the Borrower provided that (i) no
Event of Default is continuing on the date of such sale or would occur as a
result of such sale and (ii) the cash component of the aggregate proceeds of
such sale is not less than 75% of such proceeds.

 

For greater certainty, this Section 6.2(g) shall not in any way restrict the
Borrower from (A) issuing Common Shares or securities convertible into Common
Shares or (B) incurring or assuming Permitted Secured Debt, in either case at
any time and from time to time after the date hereof.

 

(h) Change in Nature of Business. The Borrower shall not, nor will it permit any
of its Subsidiaries to, engage to any material respect in any lines of business
other than the Business conducted by the Borrower and its Subsidiaries at the
date hereof other than as a result of the Agro-Biotech Acquisition;

 

(i) Investments. The Borrower shall not, nor will it permit any of its
Subsidiaries to, make any investment in any Person, whether by acquisition of
shares, indebtedness or other securities, or by loan, guarantee, advance,
capital contribution or otherwise, other than:

 

(i) investments made prior to the date hereof, and any roll-over, renewal or
extension thereof;

 

(ii) investments in Subsidiaries of the Borrower and investments in entities in
which Subsidiaries of the Borrower are a general or limited partner;

 

(iii) deposit accounts with and certificates of deposit and other instruments
issued by banks;

 

(iv) obligations of or guaranteed by the governments of Canada, the United
States of America or any province or state thereof;

 

(v) security deposits with utilities, governmental authorities and other like
Persons in the ordinary course of business; and

 

(vi) Permitted Acquisitions; and

 



  A-17

   



 

(j) Mergers. The Borrower shall not enter into any Merger unless:

 

(i) the continuing corporation or other entity formed by the applicable
consolidation, amalgamation or merger, or the Person that acquires by transfer,
sale or lease all or substantially all of the assets of the Borrower, as the
case may be, executes and delivers to the Lender its assumption in writing of
the due and punctual performance and observance of each covenant and condition
of this Debenture; and

 

(ii) no Event of Default is continuing on the date of such transaction or would
occur as a result of such transaction.

 

ARTICLE 7 – EVENTS OF DEFAULT

 

Section 7.1 Events of Default

 

Any of the following shall constitute an Event of Default under this Debenture
(each an “Event of Default”):

 

(a) the Principal Amount owing hereunder shall not be paid when due;

 

(b) if the Borrower breaches any representation contained in any of the Credit
Documents, fails to make any payment or to observe, perform or comply with any
term, covenant, condition or obligation of the Borrower contained in any of the
Credit Documents or is otherwise in default of any of the provisions of any of
the Credit Documents and such breach or default shall continue for thirty (30)
days after written notice thereof has been given by the Lender to the Borrower,
which shall set forth the nature of such default;

 

(c) any interest or other amount payable under this Debenture shall not be paid
within ten (10) Business Days of when it was due and such default, if capable of
being remedied, is not remedied within ten (10) days after the Borrower
receiving written notice of such default from the Lender;

 

(d) the Borrower defaults in the performance of or compliance with any other
term contained herein (other than referred in subparagraphs (a) and (b) of this
Section 7.1) and such default, if capable of being remedied, is not remedied
within thirty (30) days after the Borrower receiving written notice of such
default from the Lender;

 

(e) if the Borrower shall generally fail to pay, or admit in writing its
inability or unwillingness to pay, debts as they become due or if a decree or
order of a court having jurisdiction is entered adjudging the Borrower a
bankrupt or insolvent;

 

(f) if the Borrower shall apply for, consent to or acquiesce in the appointment
of a trustee, receiver, or other custodian for the Borrower or for a substantial
part of the property thereof, or make a general assignment for the benefit of
creditors;

 

(g) if the Borrower shall in the absence of such application, consent or
acquiescence, become subject to the appointment of a trustee, receiver, or other
custodian for the Borrower or for a substantial part of the property thereof, or
have a distress, execution, attachment, sequestration or other legal process
levied or enforced on or against a substantial part of the property of the
Borrower;

 



  A-18

   



 

(h) if the Borrower shall permit or suffer to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower and, if any such case or proceeding is
not commenced by the Borrower, such case or proceeding, if contested by the
Borrower is not dismissed within thirty (30) days; or

 

(i) any other notes, debentures, bonds or other indebtedness for money borrowed
having an aggregate principal amount of at least $500,000 (or its equivalent in
any other currency or currencies determined at the then current exchange rate)
or more (hereinafter called “Indebtedness”) of the Borrower shall become
prematurely repayable following default, or steps are taken to enforce any
security therefor, or the Borrower defaults in the repayment of any such
Indebtedness at the maturity thereof or (in the case of Indebtedness due on
demand) on demand, or, in either case, at the expiration of any applicable grace
period therefor, (if any) or any guarantee of or indemnity in respect of any
Indebtedness of others given by the Borrower shall not be honored when due and
called upon.

 

If an Event of Default described in (f), (g) or (h) above shall occur, the
entire unpaid principal of and accrued interest on this Debenture shall become
immediately due and payable without any declaration or other act on the part of
the Lender. Immediately upon the occurrence of any Event of Default described in
(a), (b), (c), (d), (e) or (i) above, or upon failure to pay this Debenture on
the Maturity Date, the Lender, upon notice to the Borrower, may proceed to
protect, enforce, exercise and pursue any and all rights and remedies available
to the Lender under this Debenture or at law or in equity.

 

If any other Event of Default shall occur for any reason, whether voluntary or
involuntary, and be continuing the Lender may by notice to the Borrower declare
all or any portion of the outstanding Principal Amount of this Debenture to be
due and payable, whereupon the full unpaid amount of this Debenture which shall
be so declared due and payable shall be and become immediately due and payable
without further notice, demand or presentment pursuant to the terms of this
Debenture.

 

ARTICLE 8 – MUTILATION, LOSS, THEFT OR DESTRUCTION OF DEBENTURE CERTIFICATE

 

In case this Debenture certificate shall become mutilated or be lost, stolen or
destroyed, the Corporation, shall issue and deliver, a new replacement debenture
certificate upon surrender and cancellation of the mutilated Debenture
certificate or, in the case of a lost, stolen or destroyed Debenture
certificate, in lieu of and in substitution for the same. In the case of loss,
theft or destruction, the applicant for a substituted debenture certificate
shall furnish to the Borrower such evidence of the loss, theft or destruction of
the Debenture certificate as shall be satisfactory to the Borrower in its
discretion and shall also furnish an indemnity and surety bond satisfactory to
the Borrower in its discretion. The applicant shall pay all reasonable expenses
incidental to the issuance of any substituted debenture certificate.

 

ARTICLE 9 – GENERAL

 

Section 9.1 Taxes, etc.

 

All payments made by the Borrower to the Lender under this Debenture shall be
made free and clear of, and without deduction for or on account of, any
withholding Taxes now or hereafter imposed by any official body in any
jurisdiction. If any such withholding Taxes are required to be withheld or
deducted from any amounts payable by the Borrower to the Lender hereunder, the
Borrower shall:

 

(a) within the time period for payment permitted by applicable law, pay to the
appropriate governmental body the full amount of such withholding Taxes and any
additional Taxes in respect of the payment required under Section 9.1(b) hereof
and make such reports and filings in connection therewith in the manner required
by applicable law; and

 

(b) pay to the Lender an additional amount which (after deduction of all
withholding Taxes incurred by reason of the payment or receipt of such
additional amount) will be sufficient to yield to the Lender the full amount
which would have been received by it had no deduction or withholding been made.

 



  A-19

   



 

Upon the request of the Lender, the Borrower shall furnish to the Lender the
original or a certified copy of a receipt for (or other satisfactory evidence as
to) the payment of each of the withholding Taxes (if any) payable in respect of
such payment. If the Lender receives a refund of any withholding Taxes with
respect to which the Borrower has paid any additional amount under this Section
9.1, the Lender shall pay over such refund to the Borrower.

 

Section 9.2 Notice.

 

Any demand, notice, direction or other communication to be made or given
hereunder (in each case, “Communication”) shall be in writing and shall be made
or given by personal delivery, by courier, by facsimile or email transmission,
or sent by registered mail, charges prepaid, addressed to the respective parties
as follows:

 

(a) if to the Borrower:

 

Pivot Pharmaceuticals Inc.

1275 West 6th Avenue

Vancouver, British Columbia

V6H 1A6

 

Attention: Patrick Frankham

Email: pfrankham@pivotpharma.com

 

with a copy to (which shall not constitute notice):

 

Blake, Cassels & Graydon LLP

1 Place Ville Marie, Suite 3000

Montreal, Quebec

H3B 4N8

 

Attention: John Leopardi or Howard Levine

Email: john.leopardi@blakes.com or howard.levine@blakes.com

 

(b) if to the Lender:

 

Anson Investments Master Fund LP

c/o Anson Advisors Inc.

155 University Avenue

Suite 207

Toronto, Ontario

M5H 3B7

 

Attention: Amin Nathoo

E-mail: anathoo@ansonfunds.com

   



  A-20

   



 

or to such other address or email or facsimile number as any party may from time
to time designate in accordance with this Section. Any Communication made by
personal delivery or by courier shall be conclusively deemed to have been given
and received on the day of actual delivery thereof or if such day is not a
Business Day, on the first Business Day thereafter. Any Communication made or
given by facsimile or email on a Business Day before 4:00 p.m. (local time of
the recipient) shall be conclusively deemed to have been given and received on
such Business Day and otherwise shall be conclusively deemed to have been given
and received on the first Business Day following the transmittal thereof. Any
Communication that is mailed shall be conclusively deemed to have been given and
received on the fifth Business Day following the date of mailing but if, at the
time of mailing or within five (5) Business Days thereafter, there is or occurs
a labour dispute or other event that might reasonably be expected to disrupt
delivery of documents by mail, any Communication shall be delivered or
transmitted by any other means provided for in this Section.

 

Section 9.3 Change of Control of Borrower

 

By its acceptance hereof, each of the Borrower and the Lender acknowledges and
agrees that in the event a Change of Control occurs, then all references herein
to the Borrower shall extend to and include the entity resulting therefrom or
which thereafter will carry on the business of the Borrower.

 

Section 9.4 Amendments

 

This Debenture may not be amended or otherwise modified except by an instrument
in writing executed by the Borrower and the Lender.

 

Section 9.5 Waivers

 

The Lender shall not, by any act, delay, omission or otherwise, be deemed to
have expressly or impliedly waived any of its rights, powers and/or remedies
unless such waiver shall be in writing and executed by an authorized officer of
the Lender. Any such waiver shall be enforceable only to the extent specifically
set forth therein. A waiver by the Lender of any right, power and/or remedy on
any one occasion shall not be construed as a bar to or waiver of any such right,
power and/or remedy which the Lender would otherwise have on any future
occasion, whether similar in kind or otherwise.

 

Section 9.6 Registration of Debentures

 

The Borrower shall cause to be kept at the head office of the Borrower in the
city of Toronto or Vancouver, in the discretion of the Borrower, a register in
which shall be entered the name and latest known address of the Lender and any
other holders of Debentures. Such register shall at all reasonable times during
regular business hours of the Borrower be open for inspection by the Lender and
any such holder. The Borrower shall not be charged with notice of or be bound to
see to the performance of any trust, whether express, implied, or constructive,
in respect of this Debenture and may act on the direction of the Lender, whether
named as trustee or otherwise, as though the Lender were the beneficial owner of
this Debenture.

 

Section 9.7 Transfer of Debenture

 

No transfer of this Debenture shall be valid unless made in accordance with
applicable laws, including all applicable Canadian Securities Laws. If the
Lender intends to transfer this Debenture or any portion thereof, it shall
deliver to the Borrower the transfer form attached to this Debenture as Schedule
D, duly executed by the Lender. Upon compliance with the foregoing conditions
and the surrender by the Lender of this Debenture, the Borrower shall execute
and deliver to the applicable transferee a new Debenture registered in the name
of the transferee. If less than the full principal amount of this Debenture is
transferred, the Lender shall be entitled to receive, in the same manner, a new
Debenture registered in its name evidencing the portion of the principal amount
of this Debenture not so transferred. Prior to registration of any transfer of
this Debenture, the Lender and the applicable transferee shall be required to
provide the Borrower with necessary information and documents, including
certificates and statutory declarations, as may be required to be filed under
applicable laws.

 



  A-21

   



 

Section 9.8 Release and Discharge

 

If the Lender exercises all conversion rights attached to this Debenture
pursuant to Article 4 hereof or if the Borrower pays all of the Obligations in
full to the Lender, the Lender shall release this Debenture and the Borrower
shall be, and shall be deemed to have, discharged of all its obligations under
this Debenture.

 

Section 9.9 Successors and Assigns

 

This Debenture shall enure to the benefit of the Lender and its successors and
assigns, and shall be binding upon the Borrower and its successors and permitted
assigns.

 

Section 9.10 Time

 

Time shall be of the essence of this Debenture.

 

Section 9.11 Governing Law

 

This Debenture shall be governed by and interpreted in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.
The Borrower and, by its acceptance hereof, the Lender each hereby irrevocably
submit and attorn to the nonexclusive jurisdiction of the courts of the Province
of Ontario in connection with this Debenture.

 

Section 9.12 Further Assurances

 

The Borrower shall forthwith, at its own expense and from time to time, do or
file, or cause to be done or filed, all such things and shall execute and
deliver all such documents, agreements, opinions, certificates and instruments
reasonably requested by the Lender or its counsel as may be necessary or
desirable to complete the transactions contemplated by this Debenture and carry
out its provisions and intention.

 



  A-22

   



 

Schedule B – Guarantee and Confirmation

 

For value received, the receipt and sufficiency of which is hereby acknowledged,
___________________________ (the “Guarantor”) hereby guarantees to
_________________________ (the “Debentureholder”) payment, forthwith after
demand made therefor as hereinafter provided, of all indebtedness and
liabilities (present and future, direct or indirect, absolute or contingent,
matured or not) of Pivot Pharmaceuticals Inc., formerly known as Neurokine
Pharmaceuticals Inc. (the “Company”), to the Debentureholder under or in
connection with the senior secured convertible debenture (the “Debenture”) dated
______________ in the aggregate principal amount of $_________________ issued by
the Company to the Debentureholder, including principal, interest, default
interest and all other monies payable under the Debentures (collectively, the
“Obligations”); and the Guarantor further agrees that:

 

1. The Guarantor’s obligation to pay under this guarantee shall not be limited
or reduced as a result of the termination, invalidity or unenforceability of any
right of the Debentureholder against the Company or any other party (including
other guarantors) for any cause whatsoever.

 

2. This guarantee shall be a continuing security for payment by the Company to
the Debentureholder of all amounts owing under the Debenture.

 

3. The Debentureholder shall not be bound to exhaust its recourse against the
Company or other parties or the securities that it may hold before being
entitled to payment from the Guarantor under this guarantee.

 

4. Any change or changes in the name of the Company shall not affect or in any
way limit or lessen the liability of the Guarantor under this guarantee and this
guarantee shall extend to the person, firm or corporation acquiring or from time
to time carrying on the business of the Company.

 

5. Any account settled or stated by or between the Debentureholder and the
Company shall be accepted by the Guarantor as conclusive evidence that the
balance or amount thereby appearing due by the Company to the Debentureholder is
in fact so due.

 

6. The Guarantor agrees not to assert any right of subrogation against the
Company or contribution against any other guarantor until all amounts owing
under the Debenture have been paid in full. If the Debentureholder should
receive from the Guarantor a payment in full or on account of the indebtedness
or liability under this guarantee, all rights of subrogation arising therefrom
shall be postponed and the Guarantor shall not be entitled to claim repayment
against the Company or the Company’s estate until all amounts owing under the
Debenture have been paid in full; and in the case of liquidation, winding up or
bankruptcy of the Company (whether voluntary or compulsory) or in the event that
the Company shall make a bulk sale of any of the Company’s assets within the
bulk transfer provisions of any applicable legislation, or shall make any
compromise with creditors or scheme of arrangement, the Debentureholder shall
have the right to rank for its full claim and receive all dividends or other
payments in respect thereof until its claim has been paid in full and the
Guarantor shall continue to be liable, up to the amount guaranteed, less any
payments made by the Guarantor, for any balance which may be owing to the
Debentureholder by the Company.

 

7. Any notice or demand which the Debentureholder may wish to give may be served
on the on any officer or director of the Guarantor, or by sending the same
registered mail in an envelope addressed to the last known address of the
Guarantor to be served as it appears on the Debentureholder’s records and the
notice so sent shall be deemed to be received on the fifth business day
following that on which it is mailed.

 



  B-1

   



 

8. The Guarantor shall be currently liable under this guarantee at any time for
the full amount of the Company’s liabilities then outstanding under the
Debenture, subject to the limit of liability of the Guarantor set forth above,
provided that the Guarantor shall not be in default under or in breach of this
guarantee unless and until the Debentureholder has made demand upon the
Guarantor hereunder and the Guarantor have failed to pay the amount demanded or
otherwise failed to comply with such demand forthwith following receipt (or
deemed receipt) of such demand. In the case of default the Debentureholder may
maintain an action upon this guarantee whether or not the Company is joined
therein or separate action is brought against the Company or judgment obtained
against it. The Debentureholder’s rights are cumulative and shall not be
exhausted by the exercise of any number of successive actions until and unless
all indebtedness and liability hereby guaranteed has been paid and each of the
Guarantor’s obligations under the guarantee has been fully performed.

 

9. The Guarantor shall pay to the Debentureholder on demand (in addition to all
debts and liabilities of the Company hereby guaranteed) all reasonable
out-of-pocket costs, charges and expenses (including, without limitation,
reasonable lawyer’s fees as between solicitor and his own client on a full
indemnity basis) actually incurred by the Debentureholder (and not otherwise
reimbursed) for the enforcement of this guarantee, together with interest
thereon, both before and after demand, default and judgment, calculated from the
date of payment by the Debentureholder of each such cost, charge and expense
until payment by the Guarantor hereunder, at the rate per annum then payable
under the Debenture. All amounts payable by the Guarantor under this instrument
shall be paid to the Debentureholder at the address directed in writing by the
Debentureholder.

 

10. This instrument is in addition and without prejudice to any other securities
of any kind including any other guarantees, whether or not in the same form as
this instrument, now or hereafter held by the Debentureholder. Without limiting
the generality of the foregoing, all limits and evidence of liability pursuant
to any guarantee now or hereafter held by the Debentureholder shall be
cumulative.

 

11. There are no representations, warranties, collateral agreements or
conditions with respect to this guarantee or affecting the Guarantor’s liability
hereunder other than as contained herein, or in any other document or instrument
by the Guarantor to the Debentureholder.

 

12. This instrument shall be construed in accordance with the laws of Ontario
and the federal laws of Canada applicable therein. The Guarantor agrees that any
legal suit, action or proceedings arising out of or relating to this instrument
may be instituted in the courts of Ontario and the Guarantor hereby accepts and
irrevocably submits to the jurisdiction of the said courts and acknowledges
their competence and agrees to be bound by any judgement thereof, provided that
nothing herein shall limit the Debentureholder’s right to bring proceedings
against the Guarantor elsewhere.

 

13. This instrument shall extend to and enure to the benefit of the successors
and assigns of the Debentureholder and shall be binding upon the Guarantor and
the heirs, executors, administrators and successors of the Guarantor.

 

14. Executed copies of this instrument may be delivered by facsimile
transmission or electronic mail transmission.

 

15. In the event of any conflict or inconsistency between the provisions of this
instrument and the provisions of the Debenture then, notwithstanding anything
contained in this instrument, the provisions contained in the Debenture shall
prevail to the extent of such conflict or inconsistency and the provisions of
this instrument shall be deemed to be amended to the extent necessary to
eliminate such conflict or inconsistency, it being understood that the purpose
of this instrument is to add to, and not detract from, the rights granted to the
Debentureholder under the Debenture.

 



  B-2

   



 

IN WITNESS WHEREOF each Guarantor has duly executed and delivered this guarantee
as of the _____ day of ___________________, 2018.

 

                                                                 

Address: ___________________________

 

 

By:

 

 

Name:

 

 

Title:

  

  B-3

   



 

Schedule C – Conversion Notice

 

TO:

PIVOT PHARMACEUTICALS INC. (formerly known as Neurokine Pharmaceuticals Inc.)
(the “Borrower”)

 

Pursuant to the 10.00% Senior Secured Convertible Debenture (the “Debenture”) of
the Borrower issued to the undersigned on ________________, 2018, the
undersigned hereby notifies you that $________________ of the principal amount
outstanding under the Debenture shall be converted into Common Shares of the
Borrower in accordance with the terms of the Debenture on _______________, 20__.

 

The certificates representing the Common Shares to be issued shall be registered
as follows:

 

Name

Address for Delivery

# of Common Shares

 

 

 

 

 

(Print name as name is to appear on Share Certificate)

 

DATED this _____ day of ___________________, 20___.

 

[NAME]

 

 

By:

 

 

Name:

 

 

Title:

  

  C-1

   



 

Schedule D – Form of Transfer

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to:

 

 

 

 

(Name)

 

 

(Address)

 

 

 

 

(the “Transferee”), of $_______________ principal amount of Senior Secured
Convertible Debenture (the “Debentures”) of Pivot Pharmaceuticals Inc. issued on
_____________________, 2018 registered in the name of the undersigned on the
register of Debentures represented by the attached Debenture, and irrevocably
appoints _________________________ as the attorney of the undersigned to
transfer to the Transferee the said principal amount of the Debenture on the
books or register of transfer, with full power of substitution.

 

DATED this _____ day of ___________________, 2018.

 

 

[NAME]

 

 

By:

 

 

Name:

 

 

Title:

 

Note to Debentureholder: In order to transfer the Debenture, this transfer form
must be delivered to Pivot Pharmaceuticals Inc.

 



  D-1



 